The papers demonstrate no genuine or bona fide claim on the part of plaintiff. Opposed to the documentary proof, plaintiff presents merely an ingenious, and palpably unsupported, device to transform a transaction in which he acted as a principal — and from which he had to recede — into a claim for brokerage commissions. Plaintiff does not produce any prima facie support for ignoring the contract of sale which he signed as a principal, and which expressly disclaimed the intervention of any broker in procuring the sale. Concur — Rabin, J. P., Yalente, McNally, Eager and Steuer, JJ.